Citation Nr: 1717674	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-46 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart disorder, other than supraventricular (SVT) tachycardia and hypertension, to include hypertensive heart disease, and as secondary to service-connected SVT.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to August 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, GA.  

In the June 2016 decision, the Board bifurcated the claim of service connection for hypertension and hypertensive heart disease to include any heart disorder other than supraventricular tachycardia.  The Board adjudicated the issue of entitlement to service connection for hypertension.  

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in May 2015 and June 2016 for additional development and adjudication.  The case has since been returned to the Board for appellate review.  


FINDING OF FACT

The heart disorder mitral regurgitation was not manifested in service or in the first post service year, and the preponderance of the evidence is against a finding that the Veteran's current heart disorder of mitral regurgitation, is related to her service or was caused or aggravated by her service-connected SVT.  


CONCLUSION OF LAW

The criteria for establishing service connection for a heart disorder, other than SVT and hypertension, to include as secondary to service-connected SVT, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated April 2006, December 2007, and July 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including the Dwight D. Eisenhower Army Medical Center (DDEAMC) and Augusta VA Medical Center (VAMC), are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to her heart disorder, other than supraventricular tachycardia and hypertension. 

The Veteran was afforded a VA opinion in October 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion is adequate to decide the case.  The medical opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including heart disease, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are:  (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert. v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran contends that she is entitled to service connection for a heart disorder, other than supraventricular tachycardia and hypertension, on a direct basis.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, within the year following, or as a result of active military service.  As such, service connection cannot be established on a direct basis.  

The service treatment records note that the Veteran complained of chest pain in June 1978 and July 1978.  In June 1978, the examiner stated that the Veteran had a history of mild chest pains prior to entering service.  On the June 1978 entrance examination the Veteran reported no heart trouble.  The examiner also noted that the heart was normal.  The August 1979 separation examination found that the heart's thrust, size, rhythm, and sounds were all normal.  The Veteran noted on the separation report of medical history that she did not have or ever have heart trouble.  

Post-service treatment records show that in February 1980 at DDEAMC, the treating provider gave an impression of chest pains with an unknown cause, but seemingly non-cardiac.  The provider noted that the Veteran was well known to the cardiology service having initially presented with palpitations and atypical chest pains.  The Veteran reported a history of sudden acceleration of her heart rate to somewhat unknown levels, but maybe as high as 140-160 beats per minute (bpm) with a sudden sensation of similar arrhythmia.  The provider notes that DDEAMC had never captured these heart rates.  The provider performed a cardiovascular exam and found regular sinus rhythm without significant murmurs or gallops.  As a result of this examination, the provider gave the Veteran a monitor to document any kind of arrhythmia.  In September 1983 at DDEAMC, the Veteran complained of constant chest pain.  At DDEAMC in August 1985, the Veteran reported feeling pressure like "sharp and shooting" chest pain since the evening prior to her visit.  The Veteran denied feeling palpitations or shortness of breath.  The Veteran also complained of nausea and reduced appetite.  The Veteran stated that she had a similar "fast heart rate" episode in 1979 at Fort Polk.   The provider observed a regular rate and rhythm (RRR) with sinus arrhythmia and no gallop.  The provider found that the electrocardiogram (EKG or ECG) had a normal sinus rhythm (NSR).  The Veteran continued to report to DDEAMC and Augusta VAMC with a report of chest pains through 2016 and continued to have normal EKGs. In April 2012, the Veteran was given an EKG and was diagnosed with trace mitral regurgitation.  

Throughout the VA medical records, the VA notes that the Veteran's prior medical history includes coronary atherosclerosis, angina pectoris, coronary heart disease with a history of myocardial infarctions, congestive heart failure (CHF), chronic ischemic heart disease, hypertensive heart disease with heart failure, and chronic diastolic heart failure.  However, these diagnoses were self-reported by the Veteran and the VA treating providers requested in 2001 that the Veteran provide the medical records from the private treating physician, Dr. T, if the Veteran wanted to begin treatment with the VA for cardiology.  The records from Dr. T were provided by the Veteran in September 2015.  

Dr. T's records are dated from September 2000 through November 2000.  The Veteran reported symptom of chest pain to Dr. T; however, there is no documentation from Dr. T regarding any cardiac diagnoses or treatment of the Veteran.  

In October 2016, a medical opinion was obtained to determine whether the Veteran had any heart disorders, other than SVT and hypertension, which were related to her service.  After reviewing the claims file and contacting the Veteran by telephone for an interview, the examiner determined that the only other heart conditions present in the Veteran, apart from SVT and hypertension, was trace mitral regurgitation, which was detected by an April 2012 echocardiogram.  The examiner stated the Veteran had "no other legitimate diagnoses that [were] accurately reflected by objective criteria within the medical records available for review," noting that that instead there were numerous instances of "'historical propagation' of incorrect or illegitimate diagnoses."  The examiner then went on to discuss the various medical diagnoses of record and explain why they were either inaccurate or not indicative of a heart disorder.  Finally, the examiner opined that the Veteran's trace mitral regurgitation did not have its onset during service nor was it related to her service.  

Based on the foregoing, there is no evidence that the Veteran's mitral regurgitation was manifested in service or to a compensable degree in the first year following her separation from active duty.  Consequently, service connection for a heart disorder, other than SVT, on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  Notably, the Veteran has not submitted competent evidence to show that she has suffered from the heart disorder mitral regurgitation continuously since service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

There is also no evidence that the Veteran's mitral regurgitation is otherwise related to her service.  The Veteran's postservice treatment records are silent for an opinion relating her mitral regurgitation to her service.  The only competent evidence in the record that addresses this question is the October 2016 VA medical opinion, which stated that the Veteran's mitral regurgitation was not related to her service.  As there is no other evidence to the contrary, and the October 2016 VA medical opinion was based on a full review of the record as well as an interview of the Veteran, the Board finds it persuasive.

The Veteran has provided an alternative theory of entitlement to the benefit sought, which is that her mitral regurgitation is due to her service-connected SVT.  Specifically, she asserts that her mitral regurgitation is caused or aggravated by her SVT because her SVT started while she was on active duty in August 1979 and any new cardiac diagnosis is because of her SVT.  

The Veteran was afforded a VA medical opinion in October 2016 to address whether she had a current heart disorder that was secondary to her service-connected SVT.  As noted above, the October 2016 VA medical opinion found that the Veteran's current heart condition was trace mitral regurgitation.  The opinion also concluded that the mitral regurgitation was less as likely as not caused or aggravated by the service-connected SVT.  To support this conclusion, the opinion explained that SVT was an arrhythmia or abnormal heartbeat and did not cause mitral regurgitation.  The opinion also explained that SVT did not aggravate mitral regurgitation because there were no reasonable medical pathophysiological bases for SVT, as an arrhythmia or abnormal pressure, to worsen a mild leaky heart valve in the absence of gradients, atrial enlargement or dilation or other findings which were definitely absent on recent testing of the Veteran. 

As the October 2016 VA medical opinion was provided by a VA staff physician, was based on telephonic interview of the Veteran and review of the entire claims file, and includes a rationale for the opinion, it has substantial probative value.  Significantly, there is no competent evidence to the contrary; therefore, the October 2016 VA medical opinion is persuasive.  

The Veteran's own statements relating to her mitral regurgitation heart disorder to service and/or any other heart disorders listed in the medical records are not competent evidence, as she is a layperson and lacks the training to opine regarding medical etiology.  Specifically, the Veteran lacks the training to opine whether mitral regurgitation may (in the absence of credible evidence of continuity, as here) be related to remote incidence in service.  Similarly, the question of whether one disability may be etiologically related to another is one that is medical in nature and may not be resolved by mere lay observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans Court).  Also, mitral regurgitation and any other heart disorder reported to VA by the Veteran, are diseases of the vascular system, and the record does not show that the Veteran has training or education in this medical field and therefore lay evidence of the etiology is not competent nexus evidence as it is not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. App., 465, 469-70.  Thus, the Veteran is not competent or qualified, as a layperson, to render an opinion on medical causation.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a mitral regurgitation heart disorder, to include as secondary to service-connected SVT.  Accordingly, it must be denied.  


ORDER

Service connection for a heart disorder, other than SVT and hypertension, to include hypertensive heart disease, and as secondary to service-connected SVT, is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


